Case 0:18-cv-60881-BB Document 60 Entered on FLSD Docket 11/19/2018 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-60881-BLOOM/Valle

 JUDITH MELFORD,

        Plaintiff,

 v.

 KAHANE AND ASSOCIATES, et. al.,

       Defendants.
 ________________________________________/

       DEFENDANT, KAHANE AND ASSOCIATES, P.A.’S MOTION TO DISMISS
                    PLAINTIFF’S AMENDED COMPLAINT

        COMES NOW, DEFENDANT KAHANE AND ASSOCIATES, P.A., by and through its

 undersigned counsel, and files this its Motion to Dismiss Plaintiff’s Amended Complaint as to

 Count II and for the reasons below, states as follows:

 I. BACKGROUND

        As previously reviewed by this court, Plaintiff Judith Melford f/k/a Judith P. Watkins

 (“Plaintiff”) initiated this lawsuit on April 4, 2018 against Defendants for violations of the Fair

 Debt Collection Practices Act (“FDCPA”) and Florida Consumer Collection Practices Act

 (“FCCPA”), breach of contract, and malicious prosecution. The original Complaint was dismissed

 by this Court’s order granting Defendants’ Motions to Dismiss the Plaintiff’s claims based upon

 the expiration of the statute of limitations, Florida’s litigation privilege, the Colorado River

 abstention doctrine and the failure to plead sufficient causes of action. Pursuant to this court’s

 order, the Plaintiff’s claims under the FCCPA were dismissed under Florida’s litigation privilege

 and the FDCPA claim was dismissed based upon the statute of limitations. The court granted

 Plaintiff leave to amend but provided a detailed explanation and ruling regarding problematic areas
Case 0:18-cv-60881-BB Document 60 Entered on FLSD Docket 11/19/2018 Page 2 of 5



 in asserting a FDCPA under the present factual allegations. The court in its order provided a

 specific time line and procedural history of the factual allegations in the case. Particularly, the

 court stated “On April 25, 2016, Kahane, on behalf of Towd and U.S. Bank, filed a foreclosure

 proceeding against Plaintiff in the Circuit Court of the 5th Judicial Circuit in and for Citrus County,

 Florida, Case No. 2016 CA 000336 (“State Court Action”). Id. at ¶ 45. Plaintiff waived formal

 process of the State Court Action complaint on April 1, 2017. Id. ¶ 50. The State Court Acton

 complaint alleged:

         9. Defendant(s), JUDITH P. WATKINS A/K/A JUDITH PAULINE WATKINS
         has defaulted under the Note and Mortgage by failing to pay the January 1, 2015
         payment and all subsequent payments due thereafter

         12. Defendant(s), JUDITH P. WATKINS A/K/A JUDITH PAULINE WATKINS,
         owes Plaintiff $193,794.32 that is due on the principal on the Note and Mortgage,
         together with interests from December 1, 2014, late charges, all costs of collection
         (including title search expenses for ascertaining necessary parties to this action),
         and reasonable attorney’s fees.

         The court further noted the procedural history of the underlying foreclosure action in its

 previous order outlining the alleged litigation conduct.

 II.     LEGAL STANDARD

        Although a complaint “does not need detailed factual allegations,” it must provide “more

 than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

 do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned,

 the defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

 “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required



                                                   2
Case 0:18-cv-60881-BB Document 60 Entered on FLSD Docket 11/19/2018 Page 3 of 5



 to survive a motion brought under Rule 12(b)(6) of the Federal Rules of Civil Procedure, which

 requests dismissal for “failure to state a claim upon which relief can be granted.”

        When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

 plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

 of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

 Supp. 2d 1349, 1353 (S.D. Fla. 2009). Moreover, “courts may infer from the factual allegations

 in the complaint ‘obvious alternative explanations,’ which suggest lawful conduct rather than the

 unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v. Cigna Corp., 605

 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). A court considering a Rule

 12(b) motion is generally limited to the facts contained in the complaint and attached exhibits,

 including documents referred to in the complaint that are central to the claim. See Wilchombe v.

 TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess, Inc. v. Lucent Technologies,

 Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the four corners of the

 complaint may still be considered if it is central to the plaintiff’s claims and is undisputed in terms

 of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002)

 III.   Legal Argument

         As previously noted, Plaintiff’s FDCPA claim is subject to a one-year statute of limitations.

 15 U.S.C. § 1692k(d) (“An action to enforce any liability created by this subchapter may be

 brought ... within one year from the date on which the violation occurs.”). The court has previously

 determined in its Order that Plaintiff’s Complaint was filed more than one year after the underlying

 State Court Action had been initiated. Despite this clear and unambiguous direction from the

 Court, Plaintiff’s Amended Complaint fails to contain any factual allegations which assert a

 violation of the FDCPA which is not subject to statute of limitations. The Eleventh Circuit has

                                                   3
Case 0:18-cv-60881-BB Document 60 Entered on FLSD Docket 11/19/2018 Page 4 of 5



 determined, as has every other court to consider the issue, that “where the act allegedly violating

 the FDCPA is a debt collection or foreclosure lawsuit . . . the clock beings to run on either the date

 the initial suit was filed or the day the FDCPA plaintiff became aware of the initial suit.” Rivas v.

 The Bank of New York Mellon, 676 F. App'x 926, 929–30 (11th Cir. 2017). Moreover, the general

 course of litigation does not give rise to continuing FDCPA violations. See Parker v. Pressler &

 Pressler, LLP, 650 F. Supp. 2d 326, 341 (D. N.J. 2009) (“The course of litigation is not, in itself,

 a ‘continuing violation’ of the FDCPA.”); Kimmel v. Phelan Hallinan & Schmieg, P.C., 847 F.

 Supp. 2d 753, 767 (E.D. Pa. 2012) (“[p]articipation in debt collection litigation does not qualify

 as a continuing violation under the FDCPA.”); see also Naas v. Stolman, 130 F.3d 892, 892–93

 (9th Cir. 1997) (statute of limitations for FDCPA claim began when the debt collection lawsuit

 was filed because “filing a complaint is the debt collector's last opportunity to comply with the

 [FDCPA].”); Zenon v. Palisades Collection, LLC, No. 8:07–cv–2198–T–30–MAP, 2008 WL

 506231, at *1 (M.D. Fla. Feb. 21, 2008) (“The alleged misconduct ... and the misrepresentation of

 Plaintiff s debt culminated in the filing of the lawsuit. The one-year limitation period began [to]

 run when the lawsuit was filed.”). The court was clear in its order by stating that “These holdings

 are consistent with the well-settled principle pertaining to FDCPA claims that “where statements

 concerning the status of a debt are new communications concerning an old claim, the statements

 do not start a fresh statute of limitations period.” Reese v. JPMorgan Chase & Co., 686 F. Supp.

 2d 1291, 1307 (S.D. Fla. 2009). The factual allegations asserted in the Amended Complaint still

 reference the litigation conduct of Defendants repeatedly asserting that Plaintiff owed the full

 amount outstanding on the subject debt — the very basis for the filing of State Court Action. Thus,

 the Court has already held that Defendants’ alleged litigation conduct relates back to the original

 filing of the state action. As such, the FDCPA action is time-barred to the extent that it is based

 on conduct in the State Court Action.

                                                   4
Case 0:18-cv-60881-BB Document 60 Entered on FLSD Docket 11/19/2018 Page 5 of 5



         The Plaintiff was provided an additional opportunity to cure the vague and generalize

 factual allegations of communications made outside the course of litigation which may tend to

 circumvent the statute of limitations. As noted by Co-Defendants in their Motion to Dismiss, the

 actual statements were made by the Plaintiff, not any of the Defendants. Again, the

 communications were made within the litigation conduct which are not separate and independent

 actions to be deemed a “continuing” violation. The court was clear in holding that any FDCPA

 allegation that is based on the litigation conduct is barred for failure to bring the action within one

 year from the dated of service of the State Foreclosure Action. Any factual allegation that is not

 related to the litigation must be actually a violation and timely filed. The Plaintiff has clearly failed

 to allege any actionable FDCPA violation that would not be subject to the statute of limitations.

 IV. Conclusion

         WHEREFORE, Defendant, KAHANE AND ASSOCIATES, P.A., respectfully request

 this Court grant Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint as to the FDCPA

 allegation.

                                   CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on November

 19, 2018, via the Court Clerk’s CM/ECF system which will provide notice to all parties’ counsel

 of record by operation of the Court’s electronic filing system as indicated on the Notice of

 Electronic Filing. Parties may also access this filing through the Court’s CM/ECF System.

                                                 /s/ Ernest H. Kohlmyer, III
                                                 Ernest H. Kohlmyer, III
                                                 FBN: 110108/Skohlmyer@shepardfirm.com
                                                 Shepard, Smith, Kohlmyer & Hand, P.A.
                                                 2300 Maitland Center Parkway, Suite 100
                                                 Maitland, Florida 32751
                                                  (407) 622-1772/Fax: (407) 622-1884
                                                 Attorneys for Kahane & Associates, P.A.


                                                    5
